Citation Nr: 1716443	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-23 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Navy from November 1973 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of this matter has since been transferred to the RO in Jackson, Mississippi. 

In September 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ), and this case has been returned for appellate consideration. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As set forth in the September 2015 Board decision, the Veteran has contended that he has an acquired psychiatric disability, to include PTSD, as a result of his service where he flew patrols as a submarine aviation anti-sub hunter.  In a lay statement written in September 2012, the Veteran reports being "scared as hell" during these patrols and wondering if they would be shot down by the enemy. 

In a May 2016 VA treatment log, the Veteran stated that he had been having flashbacks of a bad truck accident where people were severely hurt that occurred while he was stationed in California.  The Veteran recalled seeing a fellow soldier's face gushing blood. 

For each of these claimed stressors, the Veteran has not indicated when these incidents occurred.  For the patrol incident, the Veteran has not provided a sufficient amount of detail in order to verify the information.  VCAA notice specifically addressing the PTSD claim was sent to the Veteran in June 2013, but the notice contained a message that it was sent in error as the issue of service connection for PTSD was on appeal. 

There is evidence in the record to indicate that the Veteran had diagnoses of depression and anxiety, and has been taking medication for one, or both, of these disorders since June 2010.  The August 2016 VA examination does not address these prior diagnoses, and states that the Veteran has never been diagnosed with nor has a mental disorder.  Further, this examination only evaluated mental disorders other than PTSD.  Therefore, on remand, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder, to include PTSD.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain any outstanding, relevant VA medical records. 

2. The AOJ should request that the Veteran submit further details and approximate dates in 60-day blocks of time for his claimed stressors. 

3. The AOJ should contact the National Archives and Records Administration (NARA) or any other appropriate entity and request copies of any records pertaining to the Veteran's claimed stressors for the time period specified by the Veteran. 

4. The AOJ should obtain a VA examination to determine the nature and etiology of any current psychiatric disorder, to include PTSD. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any psychiatric disorder, including depression or anxiety, which has been present during the appeal period or within close proximity thereto.

For each diagnosis identified other than PTSD, the examiner should discuss whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated. 

If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



